Citation Nr: 0923066	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  05-26 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent 
prior to January 3, 2007, for degenerative joint disease of 
the cervical spine.  

2.  Entitlement to an initial rating in excess of 20 percent 
as of January 3, 2007, for degenerative joint disease of the 
cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to February 
1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 Decision Review Officer (DRO) 
decision of the Phoenix, Arizona, Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for degenerative joint disease of the cervical 
spine, and assigned a 10 percent disability evaluation, 
effective February 19, 1966.  

In a January 2009 rating decision, the RO increased the 
evaluation for the Veteran's service-connected degenerative 
joint disease of the cervical spine to 20 percent disabling, 
effective January 3, 2007.  The Veteran was advised of the 
above grant of increased rating; however, he did not withdraw 
his appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, on a claim for an original or increased rating, 
the Veteran will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy, even if partially 
granted, where less than the maximum benefit available is 
awarded.  Thus, this appeal continues.  

In August 2006, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  The record was held open for 60 
days, in which the Veteran submitted additional medical 
evidence.  The Veteran has waived initial RO consideration of 
the new evidence submitted in conjunction with his claim.  38 
C.F.R. § 20.1304(c) (2008).  

In December 2007, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  


FINDINGS OF FACT  

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  From February 19, 1966 to March 24, 2003, the competent 
and probative evidence of record demonstrates the Veteran's 
service-connected degenerative joint disease of the cervical 
spine is manifested by slight limitation of motion with no 
evidence of forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; a combined 
range of motion of the cervical spine not greater than 170 
degrees; or muscle spasm or guarding severe to cause an 
abnormal gait or abnormal spinal contour.  

3.  As of March 25, 2003, the competent and probative 
evidence of record demonstrates the Veteran's service-
connected degenerative joint disease of the cervical spine is 
manifested by complaints of pain with forward flexion to 30 
degrees.  

4.  As of January 3, 2007, the competent and probative 
evidence of record demonstrates the Veteran's service-
connected degenerative joint disease of cervical spine is 
manifested by complaints of pain with severe limitation of 
motion.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent from February 19, 1966 to March 24, 
2003, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5290 (2002), 5242 (2002).  

2.  The criteria for the assignment of an initial evaluation 
of 20 percent, but no higher, for the service-connected 
degenerative joint disease of the cervical spine as of March 
25, 2003, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5290 (2002), 5242 (2008).  

3.  The criteria for the assignment of an initial evaluation 
of 30 percent, but no higher, for the service-connected 
degenerative joint disease of the cervical spine as of 
January 3, 2007, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5290 (2002), 5242 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  

The Veteran asserts that he warrants an evaluation in excess 
of those that have been assigned to his service-connected 
degenerative joint disease of the cervical spine.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has been 
established and a higher initial disability rating is at 
issue, the level of disability at the time entitlement arose 
is of primary concern.  Consideration must also be given to a 
longitudinal picture of the Veteran's disability to determine 
if the assignment of separate ratings for separate periods of 
time, a practice known as "staged" ratings, is warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

The criteria for evaluating diseases or injuries of the spine 
were amended in September 2002 and again in September 2003.  
In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held 
that when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, a determination as to whether the intervening change 
is more favorable to the Veteran should be made.  If the 
amendment is more favorable, that provision should be applied 
to rate the disability for periods from and after the 
effective date of the regulatory change; and the prior 
regulation should be applied to rate the Veteran's disability 
for periods preceding the effective date of the regulatory 
change.  Id.  

Prior to September 2003, Diagnostic Code 5290 pertained to 
limitation of motion of the cervical spine.  A rating of 10 
percent is warranted for slight limitation of motion of the 
cervical spine and a 20 percent rating may be assigned for 
moderate limitation of motion of the cervical spine and a 30 
percent rating may be assigned for severe limitation of 
motion of the cervical spine.  See 38 C.F.R. Part 4, 
Diagnostic Code 5290 (2002).  

The Board notes that effective September 26, 2003, the 
schedule for rating spine disabilities was changed to provide 
for the evaluation of all spine disabilities under a General 
Rating Formula for Diseases and Injuries of the Spine, unless 
the disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(renumbered as Diagnostic Code 5243).  The General Rating 
Formula for Diseases and Injuries of the Spine provides for 
assignment of a 40 to 100 percent evaluation for unfavorable 
ankylosis of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243.  The criteria are as follows:  

Unfavorable ankylosis of the entire spine - 100 
percent disabling.

Unfavorable ankylosis of the entire thoracolumbar 
spine - 50 percent disabling.

Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine - 40 percent disabling.

Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire 
cervical spine - 30 percent disabling.  
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or 
the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis - 20 
percent disabling.  

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 
235 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or 
more of the height - 10 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (September 
2003).  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  The factors involved in evaluating, and 
rating disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to an initial evaluation in excess of 10 percent 
prior to January 3, 2007

By way of procedural background, service treatment records 
reflect complaints of neck pain during the Veteran's active 
service.  A December 1965 service treatment record notes the 
Veteran's report of injuring his neck at the age of two with 
recurrent headaches and neck difficulties until he was 16 
years old.  A cervical discogram in November 1959 was 
positive at the C6-7 level, and an anterior cervical fusion 
of C6-7 was performed in August 1960.  In March 1961, the 
Veteran was involved in an automobile accident and 
encountered considerable difficulty with headaches 
thereafter.  During his active service, the Veteran was seen 
at sick call on numerous occasions for headaches with 
radiation into the occipital region and into both shoulders.  
In December 1965, the Veteran was referred to neurosurgical 
services, and it was recommended that he be discharged from 
service based on Chapter 9, AFM 35-4.  In a February 1966 
Medical Board report, the Veteran was diagnosed with 
degenerative joint disease, C6-7, due to a childhood injury 
that was not permanently aggravated by service.  

In a September 1966 rating decision, the RO denied service 
connection for a neck condition because there was no evidence 
showing aggravation of the Veteran's pre-service neck 
injuries during his military service.  The Veteran's claim 
was again denied by the RO in January 1976, February 1981, 
March 1981, and March 2002.  In an October 2004 DRO decision, 
the RO found clear and unmistakable error in the initial 
rating decision, dated September 1966, and all subsequent 
rating decisions involving the denial of service connection 
for degenerative joint disease of the cervical spine.  
Service connection for degenerative joint disease of the 
cervical spine was granted and assigned a 10 percent 
evaluation, effective February 19, 1966.  Subsequently 
thereafter, the RO increased the disability evaluation to 20 
percent disabling, effective January 3, 2007, in a January 
2009 rating decision.  

Review of the evidence of record shows continuing complaints 
of neck pain.  In December 1966, a private treatment record 
notes the Veteran's difficulty with his neck since October 
1965, which has increasingly worsened since that time.  He 
demonstrated ache and pain in the neck with radiation of pain 
to both hands.  There was associated numbness and tingling in 
the left hand, diminished grip on the left side, and 
decreased sensation in the ring, fourth, fifth, and little 
fingers.  The Veteran was given a provisional diagnosis of 
possible recurrent disc herniation of the cervical area and 
scheduled for a cervical myelogram.  Cervical myelogram 
results indicated mild posterior disc protrusion at the C5-6 
level without compromise of the cervical vertebral canal.  In 
August 1980, the Veteran was seen by a private physician for 
pain in the neck, radiating into the left upper extremity for 
one month's duration.  Examination of the neck reflected a 
positive Spurling's test with paresthesias radiating into the 
left wrist.  The triceps jerks appeared minimally depressed 
bilaterally and sensory testing revealed hyperesthesia over 
the left long and ring fingers.  Motor examination of the 
upper extremities was unremarkable.  The private physician 
diagnosed him with status post surgical procedures on the 
cervical and lumbar spine for left-sided radiculopathies; 
recurrent left upper extremity pain, mild, not disabling; and 
neurosurgical evaluation with no neurosurgical disease being 
identified.  Private treatment records from September 1980 to 
December 1980 continue to show complaints of neck pain with 
joint pain in the fingers and left hand.  

In March 2003, the Veteran underwent a VA examination for his 
cervical spine disability.  He informed the examiner that his 
neck pain has worsened over the years, and he currently 
endures neck stiffness, a burning pain to the back of his 
neck, and occasional headaches.  He described the pain 
traveling mostly down his left arm and left hand, with some 
radiation to his shoulders.  The Veteran denied weakness, but 
stated that his pain is worse when it is cold, attempts to 
strain his neck, or does a great amount of pulling.  

Physical examination of the Veteran revealed a transfer scar 
related to his neck surgery.  Head compression testing was 
positive with his head deviated to the left and tender on the 
left side of the back of his neck below the occiput.  There 
was slight atrophy of the left shoulder girdle, but he 
demonstrated full range of motion of the joints of the upper 
extremities along and excellent motor strength.  The examiner 
noted a decreased sensation at the front of the arm and right 
small finger, which was changeable, as were the sensory 
findings in the left hand.  Tinel signs were negative at the 
wrist and elbow, and the Veteran's pulses were good.  He 
demonstrated physiological reflexes of the biceps, triceps, 
and extensor through the left triceps that were described by 
the VA examiner as being slightly reduced when compared to 
the right.  Range of motion testing for the neck revealed 
extension to 40 degrees, flexion to 30 degrees, deviation 
right and left to 35 degrees, and bilateral rotation to 
approximately 50 degrees.  The examiner stated that range of 
motion testing was conducted without severe pain.  Reflexes 
were 2+ and symmetric in biceps, 2+ in the brachioradialis, 
1+ in the triceps, 2+ in the knees, and 2+ in the ankles.  
Sensory examination to light touch, pin, position, and 
vibration was normal, with the exception of some mild 
hypesthesia over the left forearm on the dorsal aspect.  
Vibration and pain sensation were intact, and there was no 
apparent atrophy of the hands.  X-ray testing of the cervical 
spine revealed narrow C6-7 disc space with no fusion.  The VA 
examiner diagnosed the Veteran with degenerative joint 
disease of the cervical spine.  

In August 2006, the Veteran underwent an electromyelogram 
(EMG) consult.  The VA outpatient EMG study of the muscles 
involving both upper extremities showed no denervation at 
rest.  On volition, there were a few polyphasics, but 
otherwise there was no evidence of bilateral cervical 
radiculopathy.  Magnetic Resonance Image (MRI) testing of the 
cervical spine in September 2006 revealed no evidence of true 
spinal stenosis or evidence of any significant narrowing of 
the intervertebral foramina, but very minimal hypertrophic 
changes on the posterior inferior margins of the C5 vertebral 
body and minimal degree of cord contusion.  

After having carefully reviewed the evidence of record, the 
Board finds that a 20 percent rating is warranted under the 
current schedular criteria, the General Formula for Diseases 
and Injuries of the Spine, as of March 25, 2003.  As 
mentioned previously, the Veteran demonstrated forward 
flexion to 30 degrees during the March 2003 VA examination, 
which warrants a 20 percent evaluation.  A higher rating is 
not warranted because there is no evidence of record showing 
forward flexion less than or equal to 15 degrees or that the 
cervical spine is ankylosed.  The Board notes, however, that 
a 20 percent rating is not warranted for the period of 
February 19, 1966 to March 24, 2003 under the current 
schedular criteria.  The evidence of record prior to the 
March 2003 VA examination only exhibits aches and pain in the 
neck with radiation to the lower extremities.  Further, even 
when considering the Veteran's complaints of pain, there is 
no evidence showing forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees, a 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal spinal contour.  Thus, an initial 
rating of 20 percent for the Veteran's cervical spine 
disability is warranted as of March 25, 2003, but no earlier.  

The Board has also considered whether a separate evaluation 
is warranted for neurologic symptoms associated with the 
service-connected cervical disability under the current 
schedular criteria from February 19, 1966 to March 24, 2003, 
and as of March 25, 2003.  In this regard, Note (1) of the 
general rating formula instructs the rater to separately 
evaluate any associated objective neurologic abnormalities 
under an appropriate diagnostic code.  Although the Veteran 
has complained of numbness and tingling in the left hand and 
fingers due to his service-connected cervical spine 
disability, there is no evidence of any neurological 
abnormalities.  An August 1980 neurosurgical evaluation 
identified no neurosurgical disease, and during the March 
2003 VA examination, the examiner stated that the Veteran 
demonstrated excellent motor strength with sensory examining 
findings being normal.  Thus, in the absence of neurological 
abnormalities, there is no basis for a separate rating from 
February 19, 1966 to March 24, 2003, and as of March 25, 
2003.  

Turning to the former criteria, the Board finds that the 
preponderance of the evidence is against an initial 
evaluation in excess of 10 percent for the periods of 
February 19, 1966 to March 24, 2003, and as of March 25, 
2003.  While the medical evidence of record reports 
complaints of pain with radiation into the occipital region 
and to both shoulders, it does not show restricted motion 
which can be described as approximating moderate or severe 
limitation of motion of the cervical spine.  Furthermore, a 
March 17, 2003 VA physician noted only "minimal loss of 
motion" of the neck on lateral motion.  Similarly, as of 
March 25, 2003, the Veteran demonstrated a combined 240 
degrees of cervical spine motion at the March 25, 2003 VA 
examination, which is 100 degrees less than the normal total 
motion for the cervical spine.  In the Board's opinion, such 
findings more nearly approximate the criteria for slight 
limitation, and no higher, of cervical spine motion under 
Diagnostic Code 5290.  38 C.F.R. § 4.7.  

Consideration has also been given to whether any other 
applicable diagnostic codes under the former criteria provide 
a basis for a higher rating for the Veteran's service-
connected cervical spine disability.  However, since there is 
no clinical evidence that indicates the Veteran's entire 
spine being ankylosed or fractured, nor has the Veteran been 
diagnosed with intervertebral disc syndrome during either 
time period, Diagnostic Codes 5285, 5286, and 5293 under the 
former criteria are not for application.  

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
this regard, the Veteran complained of neck pain during the 
March 2003 VA examination, but the VA examiner stated that 
range of motion testing was conducted without severe pain.  
Therefore, despite the complaints of pain, the evidence of 
record does not establish additional functional impairment of 
the cervical spine such as to enable a finding that the 
Veteran's disability picture most nearly approximates the 
next-higher 30 percent evaluation under the general rating 
formula.  

Thus, based upon the facts as supported by the weight of the 
medical evidence and the lay statements submitted by the 
Veteran and his wife, the Veteran's degenerative joint 
disease of the cervical spine most nearly approximates the 
criteria for a 20 percent evaluation as of March 25, 2003, 
but no earlier.  All reasonable doubt has been resolved in 
the Veteran's favor.  See Gilbert, supra, 1 Vet. App. at 55.  

Entitlement to an initial evaluation in excess of 20 percent 
as of January 3, 2007

In January 2007, the Veteran reported to his local VA 
outpatient treatment facility for a physical therapy 
consultation.  Upon observation of the Veteran, the VA 
physician reported neck flexion to 25 degrees, extension to 
28 degrees, right rotation to 28 degrees, left rotation to 20 
degrees, right lateral flexion to 17 degrees, and left 
lateral flexion to 17 degrees.  Neurological testing was 
normal, and the Veteran was diagnosed with chronic neck pain.  
MRI testing conducted in February 2008 revealed C5-6 
borderline to mild canal stenosis, C6-7 spondylosis fusion of 
the skull to C1, and normal results in the C2-5 region.  

In November 2008, the Veteran underwent a VA examination for 
his service-connected cervical spine disability.  He 
complained of pain over the cervical area with radiation into 
the left arm and index finger of the left hand.  He described 
the pain as a constant "jumping spastic burning type of 
pain" which tingles into the area of the left arm and index 
finger.  The Veteran further added that there is numbness 
into the occipital area of the head with a daily intensity of 
a 7 on a scale of 0 to 10, and flare-ups lasting one to two 
days for approximately 60 days, with an intensity of a 7 on a 
scale of 0 to 10.  He stated that the flare-ups were 
precipitated by turning or becoming tense, with additional 
limitation of function of 100 percent.  The Veteran denied 
weight loss, fever, malaise, dizziness, visual disturbance, 
numbness, weakness, bladder or bowel complaint, or erectile 
dysfunction associated with his cervical spine disability.  

Examination of the cervical spine revealed no deformity, 
crepitation, scars, or tenderness.  Range of motion testing 
reflected forward flexion to 24 degrees, extension to 34 
degrees, left lateral flexion to 15 degrees, right lateral 
flexion to 22 degrees, left lateral rotation to 24 degrees, 
and right lateral rotation to 8 degrees.  The examiner stated 
that range of motion testing began and ended at the stated 
degrees, and he was able to repeat the motions three times 
with a tight sticking and stabbing pain in the mid portion of 
the lower cervical area.  There was no difficulty in walking 
due to limitation of vision, chewing, breathing, 
diaphragmatic excursion, gastrointestinal symptoms, costal 
margin excursion, dyspnea, dysphagia, subluxation, or 
dislocation.  However, there was a definite suggestion of 
pain upon motion associated with fatigue, weakness, lack of 
endurance without incoordination, and spasms.  The VA 
examiner diagnosed the Veteran with posttraumatic, in 
infancy, degenerative joint disease with left radial nerve 
with impingement.  

Considering the Veteran's service-connected cervical spine 
disability under the current criteria, the Board finds that 
the evidence is against a finding that the Veteran's 
disability picture meets the criteria for a higher 
evaluation.  As noted previously, a disability evaluation 
greater than 20 percent requires forward flexion of the 
cervical spine of 15 degrees or less, favorable ankylosis of 
the entire cervical spine, unfavorable ankylosis of the 
entire cervical spine, or unfavorable ankylosis of the entire 
spine.  In this case, the Veteran's cervical spine 
demonstrated flexion greater than 15 degrees, as well as 
motion in every direction, thereby precluding a finding of 
ankylosis.  Thus, a rating in excess of 20 percent cannot be 
awarded for the Veteran's service-connected cervical spine 
disability under the current criteria of the general rating 
formula.  

The Board notes that a higher rating is not warranted under 
Diagnostic Code 5243 for intervertebral disc syndrome.  There 
is no indication that the Veteran has been diagnosed with 
intervertebral disc syndrome, and there is no evidence the 
Veteran has experienced incapacitating episodes due to his 
service-connected cervical spine disability.  

With consideration of the provisions of Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine, the VA examiner diagnosed the Veteran with left radial 
cervical impingement as reflected in the November 2008 VA 
examination report.  In this case, however, the medical 
evidence of record does not show the Veteran's left radial 
cervical impingement is related to his cervical spine 
disability.  In a May 2008 VA outpatient treatment note, the 
physician diagnosed the Veteran with right carpal tunnel 
syndrome of moderate degree and left carpal tunnel syndrome 
of mild degree with no evidence of neuropathy.  The Board 
finds that the diagnosed left radial cervical impingement is 
attributable to his bilateral carpal tunnel syndrome, and a 
separate neurological disability rating, as it applies to his 
service-connected back disability is warranted.  

On the other hand, the Board finds that the next-higher 
rating of 30 percent is warranted under the former criteria, 
Diagnostic Code 5290, for the Veteran's degenerative joint 
disease of the cervical spine.  As mentioned above, range of 
motion testing in January 2007 revealed flexion of the 
cervical spine to 25 degrees with a combined range of motion 
of 135 degrees.  Similarly, during the November 2008 VA 
examination, the Veteran demonstrated flexion of the cervical 
spine to 24 degrees with a combined range of motion was 127 
degrees.  The VA examiner also stated that there was pain on 
motion associated with fatigue, weakness, and lack of 
endurance without incoordination.  These results clearly show 
a worsening of the Veteran's service-connected cervical spine 
disability and are indicative of severe limitation of motion 
of the cervical spine.  Thus, a 30 percent rating is 
warranted under Diagnostic Code 5290.  

Consideration has also been given to whether any other 
applicable diagnostic codes under the former criteria provide 
a basis for a higher rating for the Veteran's service-
connected cervical spine disability.  However, since there is 
no clinical evidence that indicates the Veteran's entire 
spine being ankylosed, fractured, or he has intervertebral 
disc syndrome, Diagnostic Codes 5285, 5286, 5293 under the 
former criteria are not for application.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5285, 5289, 5293 (2002).

With respect to the possibility of entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45, 4.59, the 
Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
Veteran's subjective complaints of pain.  See DeLuca, 8 Vet. 
App. 202, 204-205 (1995).  The Board notes that the findings 
do not support an increased evaluation due to functional 
loss.  Subjectively, the Veteran has complained of pain and 
significant limitation of motion, while objectively, the 
November 2008 VA examiner concluded that the Veteran's 
cervical spine disability is associated with pain, weakness, 
fatigue, and lack of endurance.  The Board finds that the 
effects of pain reasonably shown to be due to the Veteran's 
service-connected cervical spine disability are contemplated 
in the 30 percent rating.  There is no indication that pain, 
due to the Veteran's disability has caused functional loss 
greater than that contemplated by the 30 percent evaluation 
assigned.  Therefore, an increased evaluation is not 
warranted based on application of 38 C.F.R. §§ 4.40, 4.45, 
and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In summary, and for the reasons and bases set forth above, 
the Board finds that the evidence supports a finding that the 
Veteran's cervical spine disability warrants a 30 percent 
rating as of January 3, 2007, and all reasonable doubt has 
been resolved in the Veteran's favor.  See Gilbert, supra, 1 
Vet. App. at 55.  




Extraschedular Consideration

The Board notes that an extraschedular evaluation is not for 
consideration. T he evidence does not show that the service-
connected cervical spine disability presented or presents 
such an unusual or exceptional disability picture as to 
render the regular schedular standards impractical.  38 
C.F.R. § 3.321(b)(1).  In deciding this disability rating 
issue herein, the Board has considered the provisions of 
38 C.F.R. § 4.10, which relate to functional loss as well as 
the Veteran's contentions that his cervical spine disability 
affects his occupation as far as turning his head or bending.  
However, the Veteran's service-connected disability is 
adequately compensated for by the evaluations currently 
assigned.  No evidence of marked interference with employment 
or frequent periods of hospitalization is present.  

II.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The claim for an increased rating arises from the Veteran's 
disagreement with the initial evaluation following the grant 
of service connection for degenerative joint disesase of the 
cervical spine.  In this case, the Veteran was provided a 
VCAA letter in September 2001 which informed him of the 
evidence necessary to substantiate a claim for service 
connection.  Courts have held that once service connection is 
granted and the claim is substantiated, additional notice is 
not required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the Veteran's service 
treatment records, VA outpatient treatment records from 
August 2001 to January 2009, and private treatment records 
dated December 1966 to February 2008.  The Veteran was also 
provided VA examinations in connection with his claim, which 
are found to be adequate for rating purposes.  The examiners 
reviewed the Veteran's medical history, conducted necessary 
testing to properly evaluate the service-connected 
disability, recorded pertinent examination findings, and 
provided conclusions with supportive rationale.  The Board 
finds that the VA examination reports are probative.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
from February 19, 1966 to March 24, 2003, for degenerative 
joint disease of the cervical spine is denied.  

Entitlement to a 20 percent evaluation for degenerative joint 
disease of the cervical spine, as of March 25, 2003, is 
granted, subject to the laws and regulations pertaining to 
the payment of monetary benefits.  

Entitlement to a 30 percent evaluation for degenerative joint 
disease of the cervical spine, as of January 3, 2007, is 
granted, subject to the laws and regulations pertaining to 
the payment of monetary benefits.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


